SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 - For the fiscal year ended December 31, 2010 Commission file number 1-5467 VALHI, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0110150 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 233-1700 Securities registered pursuant to Section 12(b) of the Act: Titleofeachclass Name of each exchange on which registered Common stock ($.01 par value per share) New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark: If the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X If the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No * The registrant has not yet been phased into the interactive data requirements. If disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes No X Whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer non-accelerated filer X smaller reporting company . Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X. The aggregate market value of the 5.6 million shares of voting common stock held by nonaffiliates of Valhi, Inc. as of June 30, 2010 (the last business day of the Registrant's most recently-completed second fiscal quarter) approximated $69.1 million. As of March 4, 2011, 113,381,167 shares of the Registrant's common stock were outstanding. Documents incorporated by reference The information required by Part III is incorporated by reference from the Registrant's definitive proxy statement to be filed with the Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. PART I ITEM1.BUSINESS Valhi, Inc. (NYSE: VHI) is primarily a holding company.We operate through our wholly-owned and majority-owned subsidiaries, including NL Industries, Inc., Kronos Worldwide, Inc., CompX International Inc. and Waste Control Specialists LLC (“WCS”).Kronos (NYSE: KRO), NL (NYSE: NL) and CompX (NYSE Amex: CIX) each file periodic reports with the U.S. Securities and Exchange Commission (“SEC”). Our principal executive offices are located at Three Lincoln Center, 5reeway, Suite 1700, Dallas, Texas 75240.Our telephone number is (972) 233-1700.We maintain a worldwide website at www.valhi.net. Brief History LLC Corporation, our legal predecessor, was incorporated in Delaware in 1932. We are the successor company of the 1987 merger of LLC Corporation and another entity controlled by Contran Corporation.We are majority owned by subsidiaries of Contran, which own approximately 94% of our outstanding common stock at December 31, 2010.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or entities related to Mr. Simmons. Consequently, Mr. Simmons may be deemed to control Contran and us. Key events in our history include: · 1979 – Contran acquires control of LLC; · 1981 - Contran acquires control of our other predecessor company; · 1982-Contran acquires control of Keystone Consolidated Industries, Inc., a predecessor to CompX; · 1984-Keystone spins-off an entity that includes what is to become CompX; this entity subsequently merges with LLC; · 1986 - Contran acquires control of NL, which at the time owns 100% of Kronos and a 50% interest in Titanium Metals Corporation (“TIMET”); · 1987 - LLC and another Contran controlled company merge to form Valhi, our current corporate structure; · 1988 - NL spins-off an entity that includes its investment in TIMET; · 1995 - WCS begins start-up operations; · 1996 - TIMET completes an initial public offering; · 2003 – NL completes the spin-off of Kronos through the pro-rata distribution of Kronos shares to its shareholders including us; · 2004 through 2005 - NL distributes Kronos shares to its shareholders, including us, through quarterly dividends; · 2007 – We distribute all of our TIMET common stock to our shareholders through a stock dividend; · 2008 – WCS receives a license for the disposal of byproduct material and begins construction of the byproduct facility infrastructure; · 2009 – WCS receives a license for the disposal of Class A, B and C low-level radioactive waste and completes construction of the byproduct facility; · 2010 – Kronos completes a secondary offering of its common stock lowering our ownership of Kronos to 80%; and · 2011 – WCS begins construction on its low-level and mixed low-level radioactive waste disposal facility. - 1 - Unless otherwise indicated, references in this report to “we”, “us” or “our” refer to Valhi, Inc. and its subsidiaries, taken as a whole. Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. Statements in this Annual Report that are not historical facts are forward-looking in nature and represent management’s beliefs and assumptions based on currently available information.In some cases, you can identify forward-looking statements by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expects" or comparable terminology, or by discussions of strategies or trends.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we do not know if these expectations will be correct.Such statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted.The factors that could cause actual future results to differ materially from those described herein are the risks and uncertainties discussed in this Annual Report and those described from time to time in our other filings with the U.S. Securities and Exchange Commission (the “SEC”) include, but are not limited to, the following: · Future supply and demand for our products; · The extent of the dependence of certain of our businesses on certain market sectors; · The cyclicality of certain of our businesses (such as Kronos’ titanium dioxide pigment (“TiO2”) operations); · Customer inventory levels (such as the extent to which Kronos’ customers may, from time to time, accelerate purchases of TiO2in advance of anticipated price increases or defer purchases of TiO2in advance of anticipated price decreases; · Changes in raw material and other operating costs (such as energy costs); · Changes in the availability of raw materials (such as ore); · General global economic and political conditions (such as changes in the level of gross domestic product in various regions of the world and the impact of such changes on demand for, among other things, TiO2); · Competitive products and prices, including increased competition from low-cost manufacturing sources (such as China); · Possible disruption of our business or increases in the cost of doing business resulting from terrorist activities or global conflicts; · Customer and competitor strategies; · The impact of pricing and production decisions; · Competitive technology positions; · Our ability to protect our intellectual property rights in our technology; · The introduction of trade barriers; · Restructuring transactions involving us and our affiliates; · Potential consolidation or solvency of our competitors; · The ability of our subsidiaries to pay us dividends (such as Kronos’ suspension of its dividend in 2009 through the third quarter of 2010); · Uncertainties associated with new product development; · Fluctuations in currency exchange rates (such as changes in the exchange rate between the U.S. dollar and each of the euro, the Norwegian krone, the Canadian dollar and the New Taiwan dollar); - 2 - · Operating interruptions (including, but not limited to, labor disputes, leaks, natural disasters, fires, explosions, unscheduled or unplanned downtime and transportation interruptions); · The timing and amounts of insurance recoveries; · Our ability to renew, amend, refinance or establish credit facilities; · Our ability to maintain sufficient liquidity; · The ultimate outcome of income tax audits, tax settlement initiatives or other tax matters; · Our ultimate ability to utilize income tax attributes or changes in income tax rates related to such attributes, the benefit of which has been recognized under the more-likely-than-not recognition criteria (such as Kronos’ ability to utilize its German net operating loss carryforwards); · Environmental matters (such as those requiring compliance with emission and discharge standards for existing and new facilities, or new developments regarding environmental remediation at sites related to our former operations); · Government laws and regulations and possible changes therein (such as changes in government regulations which might impose various obligations on present and former manufacturers of lead pigment and lead-based paint, including NL, with respect to asserted health concerns associated with the use of such products); · The ultimate resolution of pending litigation (such as NL's lead pigment litigation, environmental and other litigation, Kronos’ class action litigation and CompX’s patent litigation); · Uncertainties associated with the development of new product features; · Our ability to comply with covenants contained in our revolving bank credit facilities; · Our ability to complete, obtain approval of and comply with the conditions of our licenses and permits (such as approval by the Texas Commission on Environmental Quality (“TCEQ”) of license conditions of WCS’s low-level radioactive waste disposal license); and · Possible future litigation. Should one or more of these risks materialize (or the consequences of such development worsen), or should the underlying assumptions prove incorrect, actual results could differ materially from those currently forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statement whether as a result of changes in information, future events or otherwise. - 3 - Segments We have three consolidated operating segments at December 31, 2010: Chemicals Kronos Worldwide, Inc. Our chemicals segment is operated through our majority control of Kronos.Kronos is a leading global producer and marketer of value-added titanium dioxide pigments (“TiO2”), a base industrial product used in a diverse range of customer applications and end-use markets, including coatings, plastics, paper, food, cosmetics, inks, textile fibers, rubber, pharmaceuticals, glass, ceramics and other industrial and consumer markets. Component Products CompX International Inc. We operate in the component products industry through our majority control of CompX.CompX is a leading global manufacturer of security products, precision ball bearing slides and ergonomic computer support systems used in the office furniture, transportation, tool storage and a variety of other industries.CompX also manufactures stainless steel exhaust systems, gauges and throttle controls for the performance boat industry. Waste Management Waste Control Specialists LLC WCS is our subsidiary which operates a West Texas facility for the processing, treatment, storage and disposal of hazardous, toxic and certain types of low-level radioactive waste.WCS obtained a byproduct disposal license in 2008 and began disposal operations at this facility in October 2009.In January 2009 WCS received a low-level radioactive waste disposal license, which was signed in September 2009.Construction of the low-level radioactive waste facility began in January 2011, and the facility is expected to be operational in late 2011. For additional information about our segments and equity investments see “Part II – Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Notes 2 and 7 to our Consolidated Financial Statements. - 4 - CHEMICALS SEGMENT - KRONOS WORLDWIDE, INC. Business Overview -Through our majority-controlled subsidiary, Kronos, we are a leading global producer and marketer of value-added titanium dioxide pigments, or TiO2, abase industrial product used in a wide range of applications.We, along with our distributors and agents, sell and provide technical services for our products to over 4,000 customers in approximately 100 countries with the majority of sales in Europe and North America.We believe we have developed considerable expertise and efficiency in the manufacture, sale, shipment and service of our products in domestic and international markets. TiO2 is a white inorganic pigment used in a wide range of products for its exceptional ability to impart whiteness, brightness, opacity and durability.TiO2 is a critical component of everyday applications, such as coatings, plastics and paper, as well as many specialty products such as inks, food and cosmetics.TiO2 is widely considered to be superior to alternative white pigments in large part due to its hiding power (or opacity), which is the ability to cover or mask other materials effectively and efficiently.TiO2 is designed, marketed and sold based on specific end-use applications. TiO2 is the largest commercially used whitening pigment because it has a high refractive rating giving it more hiding power than any other commercially produced white pigment.In addition, TiO2 has excellent resistance to interaction with other chemicals, good thermal stability and resistance to ultraviolet degradation.Although there are other white pigments on the market, we believe there are no effective substitutes for TiO2 because no other white pigment has the physical properties for achieving comparable opacity and brightness or can be incorporated in as cost-effective a manner.Pigment extenders such as kaolin clays, calcium carbonate and polymeric opacifiers are used in a number of end-use markets as white pigments.However, these products are not able to duplicate the opacity performance characteristics of TiO2 and we believe these products are unlikely to have a significant impact on the use of TiO2. TiO2 is considered a “quality-of-life” product.Demand for TiO2 has generally been driven by worldwide gross domestic product and has generally increased with rising standards of living in various regions of the world.According to industry estimates, TiO2 consumption, excluding China, has grown at a compound annual growth rate of approximately 2.6% since 1990.Per capita consumption of TiO2 in the United States and Western Europe far exceeds that in other areas of the world, and these regions are expected to continue to be the largest consumers of TiO2.We believe that North America and Western Europe account for approximately 24% and 33% of global TiO2 consumption, respectively.Markets for TiO2 are increasing in South America, the Far East and China and we believe they will become significant as economies in these regions continue to develop and quality-of-life products, including TiO2, experience greater demand. In recent years, global production capacity for TiO2 has modestly increased primarily due to debottlenecking existing chloride production facilities.However, during 2008 and 2009, several TiO2 manufacturers permanently reduced capacity at high operating cost facilities in Europe, North America and China, in part in connection with environmental-related issues.Decreased capacity, along with the decline in customer inventories which occurred in the first half of 2009, led to industry-wide tightness in TiO2 inventories.As a result of these factors, TiO2 selling prices began to increase in the second half of 2009 and continued to increase during 2010.Further increases in TiO2 selling prices are expected to be implemented in 2011.We believe the decreased capacity, higher demand and improved pricing should result in improved operating rates and product margins for TiO2 producers. - 5 - Products and End-Use Markets -We, including our predecessors, have produced and marketed TiO2 in North America and Europe, our primary markets, for over 80 years.In Europe and North America, we estimate our current market share at 22% and 19%, respectively.We believe we are the largest producer of TiO2 in Europe with approximately one-half of our sales volumes attributable to markets in Europe.The table below shows our market share for our significant markets, Europe and North America, for the last three years. Years Ended December 31, Europe 19
